PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/432,535
Filing Date: 14 Feb 2017
Appellant(s): Acharya et al.



__________________
Stephen A. Terrile
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed October 12th, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 1st, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner:
The 35 U.S.C. 112(b) rejections of the Office action dated April 1st, 2021, for indefiniteness for failing to provide proper antecedent basis for the limitation the plurality of cognitive learning techniques, have been withdrawn due to the entry of after-final amendments filed June 24th, 2021.   The Advisory Action of July 22nd, 2021 notes that these amendments were entered in order to reduce the number of issues for appeal.

(2) Response to Argument
Appellant’s arguments with respect to the 35 U.S.C. 103 rejections of the independent claims have been fully considered, but are unpersuasive.
Appellant first (pg. 6 of the Brief, final paragraph) asserts without argument that Zhou does not teach “an augmented gamma belief network operation which comprises performing a hierarchical topic machine learning operation, the hierarchical machine learning operation providing a domain topic abstraction taxonomy, the domain topic abstraction taxonomy providing a hierarchical taxonomy.”  However, Lehrer teaches classification of items by assigning hierarchical topic tags to the items; Zhou assigns topics to items using an augmented 
Appellant next asserts (pg. 7 of the Brief, 3rd and 4th paragraphs) without argument that Chawla does not teach limitations including “the cognitive learning operation implementing a cognitive learning technique according to a cognitive learning framework, the cognitive learning framework comprising a plurality of cognitive learning styles and a plurality of cognitive learning categories, each of the plurality of cognitive learning styles comprising a generalized learning approach implemented by the cognitive inference and learning system to perform the cognitive learning operation, each of the plurality of cognitive learning categories referring to a source of information used by the cognitive inference and learning system when performing the cognitive learning operation, an individual cognitive learning technique being associated with a primary cognitive learning style and bounded by an associated primary cognitive learning category, the cognitive learning operation applying the cognitive learning technique via a machine learning operation to generate a cognitive learning result.”  Appellant’s statement “when discussing the elements of the cognitive learning operation the examiner cites to Chawla” is factually incorrect - Chawla is not relied upon in either the final office action to teach these limitations; each of these limitations is clearly mapped to a feature of Lehrer in the rejection.  Appellant adds “much less where the machine learning operation comprises performing an augmented gamma belief network operation” which again is not mapped to features of Chawla, but to features of Zhou.  Appellant fails to provide any arguments as to why the claim mappings provided in the final rejection might not teach the recited limitations. 
Appellant next (pg. 8 of the response) asserts without argument that none of Lehrer, Zhou, or Chawla is there any disclosure of the plurality of cognitive learning techniques explicit likes/dislikes cognitive learning technique, the patterns and concepts cognitive learning technique, the behavior cognitive learning technique, the concept entailment cognitive learning technique nor the contextual recommendation cognitive learning technique.  However, the claim language nowhere requires the invention to use or be capable of performing each of the delineated techniques.  The claim language recites performing a cognitive learning operation …, the cognitive learning operation implementing a cognitive learning technique from a plurality of cognitive learning techniques.  The explicit claim language later states that such techniques may exist, separate from the invention:  the plurality of cognitive learning techniques comprising the set of techniques.  The claim is interpreted as requiring that the single recited implemented cognitive learning technique be one of the delineated techniques, i.e. one of a set of alternative limitations.  The final rejection maps the retraining of the relevance model, based on different categories of data, to a direct correlations cognitive learning technique associated with a declared learning style (an “update” learning style) and bounded by a data-based cognitive learning category (a content type category) based on the disclosure of Lehrer.
Finally, the appellant argues “that when making the rejection under 35 U.S.C. 103, the examiner fails to consider the claimed invention ‘as a whole.’ Specifically, the examiner cites to the three different references as disclosing various elements of the claim invention without a consideration of how these elements interact.”  However, the rejection clearly explains how each of the teachings of the secondary references are to be applied to the invention of the primary reference in an obvious combination – see specifically, pg. 10 of the final rejection, 2nd paragraph, for the description of how the augmented gamma belief network of Zhou can be used nd paragraph, for the description of using a cognitive graph such as that of Chawla to represent the cognitive profile/persona of the user, as disclosed in Lehrer.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BRIAN M SMITH/Primary Examiner, Art Unit 2122          
                                                                                                                                                                                              
Conferees:

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122                                                                                                                                                                                                        
/Jason Cardone/
Primary Examiner


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.